Citation Nr: 1505559	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  08-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disorder, claimed as asthma and chronic bronchitis.

2.  Entitlement to an effective date prior to January 26, 2001, for an award of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1976 to November 1979.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO) which, inter alia, granted the Veteran service connection and a 30 percent evaluation for PTSD, effective from January 26, 2001.  The Veteran appeals both the initial rating and the effective assigned for the compensation award.  Also on appeal is an August 2007 RO rating decision which, inter alia, denied the Veteran's claim for service connection for a chronic respiratory disorder (claimed as asthma and chronic bronchitis).

In October 2014, the Veteran, accompanied by her representative, testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the testimony has been associated with the claims file.

As will be discussed below in the REMAND portion of this decision, the claim for an initial evaluation above 30 percent for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran and her representative will be notified by VA if any further action is required on their part.  

FINDINGS OF FACT

1.  A chronic respiratory disorder, to include asthma and chronic bronchitis, did not have its onset during active military service.  

2.  The Veteran's claim for service connection for a chronic acquired psychiatric disorder, claimed as nervous condition, major depression, depression, and anxiety, was denied in prior rating decisions dated in October 1989 and March 1993; these decisions were not timely appealed and became final. 

3.  The Veteran's clinical records include a VA psychiatric counseling report dated July 17, 2000, which presents the earliest demonstration of a PTSD diagnosis associated with her claimed in-service stressors and constitutes an informal claim for service connection for PTSD.

4.  The Veteran's formal claim for service connection for PTSD, which represents a new claim for VA compensation for a chronic psychiatric disability on a basis not previously considered on the merits, was received by VA on January 26, 2001, within one year from its receipt of the informal claim.


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder, to include asthma and chronic bronchitis, was not incurred in active duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an effective date of July 17, 2000, for an award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157(b)(1), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for a chronic respiratory disorder, claimed as asthma and chronic bronchitis.

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a VA compensation claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

We note at this juncture that the Veteran had been denied service connection for a chronic sinus disorder in a December 2006 Board decision.  The respiratory disorder claim that is now on appeal involves a distinctly different part of the anatomy and, as such, is deemed to be an issue that is unrelated to the sinus disorder claim, which has been adjudicated on merits in a final appellate decision.  The current respiratory disorder claim therefore does not require any discussion relating to new and material evidence to reopen a previously denied and final claim.

Here, the Veteran's claim for service connection for a respiratory disorder was filed in December 2006.  In response, a VCAA notice letter addressing the applicability of the VCAA to this claim and of VA's obligations to the Veteran in developing the claim was dispatched to her in February 2007.  As fully complaint notice that addressed the matter on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), was furnished to the Veteran prior to the initial adjudication of the claim in the August 2007 rating decision on appeal, there is no defect regarding timing of VCAA notice.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  This is a case in which not all of the appellant's service medical treatment records are in evidence.  In particular, only the records associated with the December 1975 pre-induction medical examination are of record.  The National Personnel Records Center (NPRC) was unsuccessful in its extensive and thorough attempts to locate these service medical treatment records and issued a formal finding that the records either did not exist or that further efforts to locate them would be futile in an August 2009 memorandum.  In cases such as the present one, where the Veteran's service medical treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The heightened duty to assist the veteran in developing facts pertinent to her claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  No other documents in addition to the records already in evidence were found by the RO despite a diligent and exhaustive search.  

The Board must point out, however, that it does not read into O'Hare the presumption that the missing medical records would, if they still existed, necessarily support the appellant's claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that most of the appellant's service medical records are unavailable, the appeal must be decided on the evidence of record.

Otherwise, the Veteran's post-service private, VA, and Social Security Administration (SSA) clinical records have been obtained and associated with the claims file.  Most significant of these are those medical records associated with her pulmonary treatment from 1988 - 2014, which also included radiographic examinations of her chest and lungs.  The Veteran has also been afforded ample opportunity to submit evidence in support of her claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with her claims file.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases for any pertinent evidence.

Although the Veteran was not provided with a VA examination addressing her claim for service connection for a chronic respiratory disorder (claimed as asthma and chronic bronchitis), this deficit does not render the existing record unusable for purposes of adjudicating this issue on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans' Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  Notwithstanding the absence of service treatment records relating to the Veteran's period of active duty following her December 1975 pre-enlistment examination and her medical state at the time of her separation from service in November 1979, the competent evidence does not establish onset of a chronic respiratory disorder until many years after her discharge from active duty.  The second and third elements of the McLendon test have not been met.  The absence of a medical examination addressing the claim therefore does not constitute a breach of VA's duty to assist.  Indeed, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the respiratory disorder claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

At her October 2014 hearing, the Veteran, accompanied by her representative, submitted oral testimony before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
At the October 2014 hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim of entitlement to service connection for a chronic respiratory disorder, claimed as asthma and bronchitis.  See transcript of October 8, 2014 hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the October 2014 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Neither the Veteran nor her representative has indicated that there was any further evidence to submit in support of the service connection claim.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of this claim, Board finds that the record does not need to be held open any longer with respect only to this matter, and that no further delay in the adjudication of this specific issue on appeal is warranted.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2014).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  However, in the present case, the respiratory diseases for which the Veteran has been diagnosed (i.e., asthma, chronic bronchitis, and chronic obstructive pulmonary disease (COPD)) are not recognized in the pertinent regulations as being subject to presumptive service connection.  Thusly, the Veteran in the present case may not establish the second and third Shedden/Caluza element through a demonstration of continuity of symptomatology under 38 C.F.R. § 3.303(b), as the claimed respiratory disorder does not qualify as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for this disease is not applicable in the present case.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. 
§ 3.310(a) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, although the Veteran is present service-connected for PTSD and benign bilateral fibrocystic breast disease with scar on the left breast, she does not contend, nor does the objective medical evidence indicate, that her claimed respiratory disorder is secondary to, or otherwise aggravated by these aforementioned service-connected disabilities.  As such, the Board will not give any further consideration of this theory of entitlement. 

Nevertheless, the regulations provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

As relevant, the Veteran's sole available service medical treatment record is the report of her December 1975 pre-induction medical examination, which shows that a chest X-ray and physical assessment of her lungs and respiratory system revealed clinically normal findings.

At her October 2014 hearing, and in written statements in support of this claim, the Veteran testified that she experienced onset of persistent coughing and wheezing symptoms during active duty, which she attributed to her exposure to poor quality air at the military postings she was assigned.  She stated that she had no such symptoms prior to entering service, but that she thereafter developed chronic respiratory symptoms (coughing and wheezing), which continued after her military discharge and progressively worsened up to the present day.  

Post-service private, VA, and SSA records indicate that the Veteran had a long history of tobacco use, which pre-dated her entry into military service and involved a rate of consumption of approximately 1/2 to 11/2 packs per day.  These clinical records collectively demonstrate that the Veteran's lungs and upper respiratory system were normal on chest X-ray examinations conducted in April 1988 and June 1989.  Tests conducted during a period of VA psychiatric hospitalization in June - August 1989 note, incidentally, that she had no probable diagnoses of acute respiratory infection or chronic upper respiratory disease, including COPD.  Thereafter, chest X-rays obtained by VA in September 1989, May 1990, June 1992, April 1993,  December 1994, February 1995, March 1995, and August 1995, show normal findings with regard to her lungs and lung silhouettes.  No active respiratory disease process was detected on physical examination in January 1993.

A March 1995 VA medical treatment report shows that the Veteran reported a diagnosis of bronchitis, although this was not characterized as either being acute or chronic.  However, thereafter a December 1995 SSA medical record indicates that the Veteran reported that she was disabled by several conditions, including asthma and bronchitis.  Ultimately, in a March 1998 SSA decision, this agency determined that the Veteran was disabled as of August 1993 due to multiple disabling conditions, including asthma.  VA, private, and SSA records thereafter show treatment for pertinent diagnoses of asthma, bronchitis, and COPD.  None of these clinical records present any objective opinion or indication that the Veteran's chronic upper respiratory disorders had their onset during, or were otherwise related to, her period of active military service.

The Board has considered the evidence discussed above and concludes that the weight of the evidence is against the Veteran's claim for service connection for a chronic respiratory disorder, to include asthma and chronic bronchitis.  Although her service treatment records are largely absent and unavailable for review, her post-service medical records clearly demonstrate that she did not have any chronic respiratory diagnosis for many years after her separation from active duty in November 1979.  Medical examinations and X-ray studies of her lungs and chest revealed normal findings for the period throughout at least 1988 to early 1993, with onset of chronic asthma as a disabling condition no earlier than August 1993 (per the SSA's determinations), with subsequent diagnoses of COPD and chronic bronchitis.  As onset of these respiratory conditions is not indicated any earlier than August 1993, which is nearly 14 years after her discharge from active duty, and as none of the medical records present any objective indication of a link between these diagnoses and military service, the Board finds that the competent medical evidence does not support a grant of service connection for a chronic respiratory disorder, to include asthma and chronic bronchitis.  

The Board notes that the Veteran has testified to having experienced recurrent coughing and wheezing symptoms and breathing difficulty in service and continuing thereafter.  She is competent to report these perceivable symptoms (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)) and her statements to this effect are deemed to be credible.  However, to the extent that the Veteran attempts to state that these symptoms represent a clinical diagnosis of a chronic upper respiratory disease or disorder whose onset began in service based on her own personal knowledge of medicine and her familiarity with her own individual medical history, the Board notes that her vocational history reflects that she is not a trained medical clinician.  The records do not show that her in-service occupation in air traffic control and her post-service occupations were in the practice of medicine and do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding whether or not the claimant's current respiratory diagnoses are related to military service falls outside the realm of common knowledge of a lay person, she thusly lacks the competence to provide a probative medical opinion linking her respiratory disabilities to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose respiratory disorders and opine as to their relationship to military service as they have no formal training or accreditation in internal medicine or pulmonology). 

Thus, in view of the foregoing discussion, the Veteran's claim for service connection for a chronic respiratory disorder, to include asthma and chronic bronchitis, must be denied.  As the weight of the evidence is against the Veteran's claim in this regard, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to an effective date prior to January 26, 2001, for an award of service connection for PTSD.

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014).  The current appeal arises from the Veteran's disagreement with the effective date of January 26, 2001, assigned following VA original grant of service connection for PTSD, per the Regional Office's rating decision of July 2006.  The claim, as it arose in its initial context, has been substantiated and fully granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this original award of service connection is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The VA's Office of The General Counsel has also held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a decision of the Court suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel 's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c) (West 2014).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier effective date claim, the provisions of 38 U.S.C.A. § 7105(d) (2014) require VA to instead issue a Statement of the Case (SOC) if the disagreement is not resolved.  Additionally, since the RO issued a statement of the case (SOC) in May and June 2008 addressing the downstream effective date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than January 26, 2001, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

At the October 2014 hearing, the Veteran was provided an opportunity to set forth her contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the October 2014 hearing, the undersigned Veterans Law Judge noted the effective date issue on appeal.  See October 8, 2014 Board hearing transcript.  The Veteran's contentions regarding her earlier effective date claim were addressed.  The issue was "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issues material to substantiating the claim" were fully explained.  Bryant, 23 Vet. App. at 497.  No outstanding evidence has been identified.  Consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and the Board may proceed to adjudicate the appeal based on the current record.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). In this case, VA obtained the Veteran's available service treatment records, service personnel records, and all of the identified post-service records from private, VA, and SSA sources and thus complied with its duty to assist.  The Veteran and her representative have not otherwise indicated that there was any outstanding evidence that needed to be obtained. 

Thus, the Board finds that VA has fully satisfied its duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.  
The effective date for the grant of service connection for disability compensation will be the day following separation from active service or the date entitlement arose, if the claim is received within 1 year after separation from service.  Otherwise, the effective date will be the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2014).

Evidence from a private physician/layman will be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2) (2014). Medical records cannot constitute an initial claim for service connection. There must be some intent by the claimant to apply for the benefit. Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  

As relevant, the Veteran had previously filed claims for service connection for a chronic acquired psychiatric disorder, which she claimed as a nervous condition, major depression, depression, and anxiety.  These claims were denied in prior rating decisions dated in October 1989 and March 1993, and as these rating actions were not timely appealed they thereafter became final.  PTSD was not considered in these prior final rating decisions.  Subsequently, she filed a claim for service connection for PTSD on January 26, 2001, stating that she had PTSD that was attributable to in-service stressors that included sexual harassment and assault and stress associated with being involved in overseeing near-fatal aviation incidents when she served as an air traffic controller.  In the July 2006 rating decision now on appeal, she was granted service connection for PTSD linked to these aforementioned in-service stressors, with an effective date of January 26, 2001 for the VA compensation award.  In her oral and written statements, she asserts that her PTSD claim was merely a continuation of her previously adjudicated claim for service connection for a chronic acquired psychiatric disorder and that therefore the effective date for the PTSD award should extend all the way back to the date of receipt of her original psychiatric disability claim.  As previously discussed, her assertion has no merit as the prior psychiatric disability claim was denied in a prior unappealed rating decision and thusly became final.  However, as PTSD was not considered in these prior final rating decisions, her PTSD claim in January 2001 was a new claim for VA compensation for a chronic psychiatric disability on a basis not previously considered on the merits, and the assignment of January 26, 2001 as the effective date for the VA compensation award is not inappropriate.  

That being said, the regulations under 38 C.F.R. § 3.157(b)(1) (2014) provide that the date of outpatient examination or treatment at a VA facility will be accepted as the date of receipt of a claim if the report relates to a disability which may establish entitlement when a claim specifying the benefit sought is received within one year from the date of such examination or treatment.  In this regard, the Veteran's clinical records include a VA psychiatric counseling report dated July 17, 2000, which presents the earliest demonstration of a PTSD diagnosis associated with her claimed in-service stressors.  As such, the Board finds that this report constitutes an informal claim for service connection for PTSD as a formal claim for service connection for PTSD was subsequently received by VA on January 26, 2001, within one year from its receipt of the informal claim.  Therefore, an effective date of July 17, 2000, for the award of service connection for PTSD is granted.  The evidence, however, does not support the assignment of an effective date earlier than July 17, 2000, as there is no objective clinical evidence to support a diagnosis of PTSD prior to this date.  

ORDER

Service connection for a chronic respiratory disorder, claimed as asthma and chronic bronchitis, is denied.

An effective date of July 17, 2000, for an award of service connection for PTSD is granted.  

REMAND

As pertinent to the Veteran's current claim for an initial rating above 30 percent for PTSD, the Board notes that the latest VA compensation examination addressing this psychiatric disability was conducted in April 2009, nearly six years prior to this writing.  It is implicit in her increased rating claim that there is a worsening of her disabling psychiatric symptomatology associated with her PTSD during the course of this pending appeal, certainly at least since the time of her April 2009 medical examination.  The Court has previously held in the case of Weggenmann v. Brown, 5 Vet. App. 281 (1993), that when a veteran claims that his or her service-connected disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his or her current condition, VA's duty to assist includes providing a new medical examination.  [See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995): The veteran is entitled to a new VA examination where there is evidence (including his statements or testimony) that the service-connected condition has worsened since the last examination.]  Thusly, the case should be remanded to the RO/AOJ, who should then provide the Veteran with the appropriate examination to address the current severity of her service-connected PTSD.  Furthermore, while this matter is being developed on remand, the Veteran's updated medical records pertaining to her counseling and treatment for PTSD should be obtained.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of her psychiatric counseling and treatment and obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of updated VA and private medical records pertinent to her psychiatric counseling and treatment, which have not yet been associated with the evidence.  

All records obtained must be associated with her claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  Then, schedule the Veteran for the appropriate VA psychiatric examination in connection with her claim for an increased rating for PTSD.  Advise the Veteran that failure to appear for an examination as requested without good cause could adversely affect her appeal. 

With regard the aforementioned examination, the examining clinician should review the Veteran's pertinent clinical history contained in her claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  All pertinent psychiatric symptomatology and findings should be reported in detail, including objective assessment of their severity and their impact on the Veteran's occupational capacity and ability to perform work within the context of her vocational background and history.  The examiner should also provide a Global Assessment of Functioning (GAF) score, using the criteria contained in the current Diagnostic and Statistical Manual, Fifth Edition (DSM-V), of the American Psychiatric Association.  

The clinician must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented in his/her discussion.   If the examiner is unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.
For purposes of the discussion, the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's appeal, as it pertains to claim for an initial evaluation in excess of 30 percent for PTSD should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  NOTE: This claim should be adjudicated with the implementation of this appellate decision's allowance of an effective date of July 17, 2000, for the award of service connection for PTSD, with contemplation of the applicability of staged ratings for separate periods of time, as appropriate.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999).   

If maximum benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


